J-A20012-16

                           2017 PA Super 235

GEORGE R. BOUSAMRA, M.D.                    IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA


                  v.

EXCELA HEALTH, A CORPORATION;
WESTMORELAND REGIONAL HOSPITAL,
DOING BUSINESS AS EXCELA
WESTMORELAND HOSPITAL, A
CORPORATION; ROBERT ROGALSKI;
JEROME E. GRANATO, M.D., LATROBE
CARDIOLOGY ASSOCIATES, INC., A
CORPORATION; ROBERT N. STAFFEN,
M.D.; MERCER HEALTH & BENEFITS,
LLC; AND AMERICAN MEDICAL
FOUNDATION FOR PEER REVIEW AND
EDUCATION, INC., A CORPORATION.

APPEAL OF: EXCELA HEALTH,
WESTMORELAND REGIONAL HOSPITAL,
ROBERT ROGALSKI, JEROME E.
GRANATO, M.D., AND LATROBE
CARDIOLOGY ASSOCIATES, INC.

                                                No. 1637 WDA 2015


               Appeal from the Order Dated October 6, 2015
            In the Court of Common Pleas of Allegheny County
                Civil Division at No(s): G.D. No. 12-003929


BEFORE: BOWES, STABILE AND MUSMANNO, JJ.

OPINION BY BOWES, J.:                             FILED JULY 19, 2017

     Excela Health, a corporation (“Excela”), Westmoreland Regional

Hospital, doing business as Excela Westmoreland Hospital, a corporation

(“Westmoreland Hospital”), Robert Rogalski, Jerome E. Granato, M.D., and
J-A20012-16



Latrobe Cardiology Associates, Inc. (“Latrobe Cardiology”), filed this appeal

from an October 6, 2015 discovery order. Appellants assert that the order in

question required them to produce documents that are protected by the

attorney-client and work-product privileges. We affirm.

       On March 1, 2012, Appellee George R. BouSamra, M.D., instituted this

action against Appellants as well as Dr. Robert N. Staffen, Mercer Health &

Benefits, LLC (“Mercer”), and American Medical Foundation For Peer Review

And Education, Inc., a corporation (“American”).              Ehab Morcos, M.D.

instituted a separate action at docket number 12-3941 against the same

defendants, and Dr. Morcos’ lawsuit was consolidated with this lawsuit for

purposes of discovery as both cases concern the same events.1

       During the pertinent time period, Excela operated Westmoreland

Hospital, which is an acute care hospital in Greensburg, Pennsylvania, Mr.

Rogalski was Excela’s Chief Executive Officer (“CEO”), and Dr. Granato was

Chief Medical Officer for Excela.              Dr. BouSamra and Dr. Morcos were

members of a private cardiology practice known as Westmoreland County

Cardiology (“WCC”), and had staff privileges as interventional cardiologists

____________________________________________


1
  We note that Appellants’ notice of appeal failed to include the lower court
docket number or caption for Dr. Morcos’ lawsuit, although the two actions
were consolidated for purposes of discovery, and the order in question was
captioned with both Dr. BouSamra’s name and Dr. Morcos’ name.
Additionally, the order stated that it was entered at “NO. GD-12-003929 NO.
GD-12-003941 (CONSOLIDATED).” Order of Court, 10/6/15, at 1.



                                           -2-
J-A20012-16



at Westmoreland Hospital.      Dr. BouSamra gained medical privileges at

Westmoreland Hospital in 2005 while Dr. Morcos was granted those

privileges in 2006.   The two doctors relinquished their staff privileges at

Westmoreland Hospital on January 12, 2011.

      Interventional cardiology is a subspecialty of cardiology wherein

practitioners utilize intravascular catheter-based techniques to treat, inter

alia, coronary artery disease. These specialists employ catheterization and

angiography to measure the amount of blood flow through a patient’s

coronary arteries in order to ascertain if there is blockage restricting the

blood movement.        If the blockage is present and severe enough,

interventional cardiologists implant a stent, and that device increases the

flow of blood through the affected artery.

      Dr. BouSamra claimed the following in this lawsuit.      By 2006, WCC

performed approximately ninety percent of the interventional cardiology

procedures at Westmoreland Hospital. WCC generated most of Excela’s

yearly multi-million dollar income from cardiology services, a large portion of

which involved interventional procedures, and the quality of WCC’s services

attracted patients who otherwise would have traveled to Pittsburgh.         In

2007, Excela acquired Latrobe Cardiology.      However, that entity did not

employ interventional cardiologists and patients who needed interventional

cardiac procedures were referred by Latrobe Cardiology cardiologists to

other groups, including WCC.

                                     -3-
J-A20012-16



      Dr. BouSamra also averred the following. Animosity existed between

the privately-owned WCC and Latrobe Cardiology because those entities

competed for patients. In 2008, defendant Dr. Staffen, who was a member

of defendant Latrobe Cardiology, complained to Excela that Dr. BouSamra

and Dr. Morcos were not properly referring back to Latrobe Cardiology

patients whom Latrobe Cardiology had referred to WCC for interventional

procedures.

      In this action, Dr. BouSamra additionally alleged that the following

occurred.   Physicians from Latrobe Cardiology began to speciously accuse

WCC of various improper medical practices, including, inter alia, that its

cardiologists were placing medically-unnecessary stents in patients.      In

response, in 2009, the Chief Medical Officer of Westmoreland Hospital

decided to conduct an evaluation of the cardiac catheterization laboratory at

Westmoreland Hospital and the practices of physicians, including Dr.

BouSamra and Dr. Morcos.        One of the principals of WCC, one of the

cardiologists from Latrobe Cardiology, and the Chief Medical Officer of

Westmoreland Hospital agreed that the evaluation of the interventional

cardiology procedures performed at WCC would be performed by Dr. Mahdi

Al-Bassam, a skilled interventional cardiologist.

      On April 26, 2009, Dr. Al-Bassam issued a report that contained a

favorable evaluation of the WCC interventional cardiologists. He found that

their work demonstrated outstanding skills and judgment, there was no

                                     -4-
J-A20012-16



misuse or abuse of the practice of interventional cardiology, and their

performance of procedures involved no increased complications or mortality.

      Dr. BouSamra also indicated the following in this case.            After

defendant Mr. Rogalski was appointed CEO of Excela, he became aware of

the tension between WCC and Latrobe Cardiology.            Mr. Rogalski also

attempted to incorporate WCC into the Excela system.            Through this

endeavor, Excela planned to dominate the Westmoreland County market in

interventional cardiology.   WCC and Excela began negotiating.       In April,

2010, WCC rejected Excela’s overtures; the following month, Excela began

to recruit interventional cardiologists to compete with WCC.

      Dr. BouSamra claimed in this lawsuit that Excela then used Latrobe

Cardiology’s unfounded complaints about his and Dr. BouSamra’s over-

stenting to discredit them in the Westmoreland County area, as follows. In

June 2010, without notice to Dr. BouSamra and Dr. Morcos, Excela engaged

Mercer to conduct peer review of interventional cardiologists, including Dr.

BouSamra and Dr. Morcos.       Based upon Dr. Al-Bassam’s 2009 evaluation

outcome, Mr. Rogalski’s knowledge of the rivalry between Latrobe Cardiology

and WCC, and the passage of a mere two months between the rejection of

Excela’s offer to incorporate WCC under its umbrella and the initiation of the

Mercer peer review, Dr. BouSamra averred that Mercer’s 2010 peer review

was pretextual and was designed to discredit Dr. BouSamra and Dr. Morcos.

The outcome of the Mercer peer review, which was based upon a sampling,

                                    -5-
J-A20012-16



indicated that Dr. BouSamra and Dr. Morcos, as well as other interventional

cardiologists, had performed medically unnecessary stenting.            Excela

focused upon Dr. BouSamra and Dr. Morcos, who were given the results of

the Mercer review on December 18, 2010. The two doctors resigned their

privileges at Westmoreland Hospital on January 12, 2011, to avoid negative

professional repercussions from what they perceived as an unwarranted and

pretextual peer-review outcome.

      Wary of the events occurring with Excela, Dr. BouSamra already had

begun to look at other hospitals, and, by the time he resigned, he had

gained provisional privileges to perform coronary interventions at Forbes

Regional Hospital, which serves patients in Westmoreland County and

eastern Allegheny County.

      Before Mercer completed its peer review, Excela hired an outside

public relations consultant, Jarrard, Phillips, Cate, & Hancock (“Jarrard”), to

aid it in publicizing the over-stenting issues. Since the Mercer review was

based upon a sampling, on February 9, 2011, Excela hired American,

another outside peer review corporation, to conduct an additional peer

review.   American evaluated interventional procedures performed by only

Dr. BouSamra and Dr. Morcos for 2010, which amounted to 753 files. The

purpose of that review was to determine if any of the procedures that they

performed at Excela were not medically necessary.




                                     -6-
J-A20012-16



     In this case, Dr. BouSamra also accused the American peer review of

being pretextual and specifically designed to discredit him and Dr. Morcos,

maintaining that American conducted its review of their 753 cases from

2010 over the course of a weekend and devoted less than ten minutes to

each patient file. On February 23, 2011, American issued a report to Excela

that indicated that the practice of Dr. BouSamra and Dr. Morcos was to

overestimate arterial blockage and to inappropriately implant stents.

     On March 2, 2011, Excela held a press conference and publicly

announced that its experts had concluded that Dr. BouSamra and Dr. Morcos

performed medically unnecessary stenting procedures in 2010. That press

conference received wide media coverage the following day.

     Dr. BouSamra and Dr. Morcos instituted their lawsuits. Their positions

were: 1) the Mercer and American peer review proceedings were conducted

in bad faith and were specifically intended to disparage their medical

practices; and 2) Excela, in furtherance of its campaign of preventing Dr.

BouSamra and Dr. Morcos from competing with it in Westmoreland County,

publicly announced the unsupported findings from the two peer reviews to

discredit the doctors.   They raised various causes of action in the two

lawsuits; they also included intentional interference with existing and

potential contractual relationships and defamation.

     The present appeal pertains to a discovery ruling, and the following

facts are pertinent in that respect. Timothy Fedele, Esquire, was Excela’s

                                    -7-
J-A20012-16



Senior Vice-President and General Counsel (occasionally referred to as “in-

house counsel”) during the relevant events.         Excela hired Jarrard, an

independent public relations firm that is located in Nashville, Tennessee, to

create a media plan to implement the public announcement about the over-

stenting issues. Molly Cate was the principal at Jarrard who worked on the

Excela media plan, and included on her team were Tim Fox, Alan Taylor, and

Magi Curtis.

       On February 25, 2011, Ms. Cate was told by Excela that legal issues

prevented public disclosure of the names of the doctors who implanted

unnecessary stents.        On February 26, 2011, outside counsel transmitted

advice to Mr. Fedele by means of an email.        On February 26, 2011, Mr.

Fedele forwarded that email to Ms. Cate2 and management level employees

at Excela. Ms. Cate forwarded Mr. Fedele’s email, which included in its chain

the email authored by outside counsel, to the other three members of the

Jarrard team. On February 28, 2011, Excela told Ms. Cate that, at the press

conference planned for March 2, 2011, Dr. BouSamra and Dr. Morcos would

be publicly named as the cardiologists who over-stented.

       The issue in this appeal is whether Dr. BouSamra and Dr. Morcos are

entitled to view the February 26, 2011 email from outside counsel to Mr.
____________________________________________


2
  The master suggested that Mr. Fedele provided outside counsel’s email to
the entire team working at Jarrard. However, Mr. Fedele gave outside
counsel’s email only to Ms. Cate, who forwarded it to her team.



                                           -8-
J-A20012-16



Fedele, and certain emails generated in response to that email.               On

November 18, 2014, special master Marvin A. Fein was appointed herein to

resolve all discovery disputes.      Excela created a privilege log, which

referenced the February 26, 2011 email from Mr. Fedele to Ms. Cate and

various   management     level   Excela   personnel,   which   included   outside

counsel’s February 26, 2011 email.         The log also listed various emails

generated among the members of the Jarrard team, as well as an email Ms.

Cate sent to a management level executive at Excela and copied to Mr.

Fedele.   These emails will be collectively referred to as the “Jarrard

documents.”

     A motion to compel Excela to produce the Jarrard documents was

presented.    In response, Appellants asserted that both the attorney-client

and the work-product privileges applied.        Appellees countered that the

attorney-client and work-product privileges with respect to the Jarrard

documents was improper due to the fact that Excela waived any privilege

when Mr. Fedele forwarded outside counsel’s email to Ms. Cate, a third

party. The special master conducted an in camera review of the emails and,

on May 16, 2015, concluded that, although the February 26, 2011 email

from outside counsel to Mr. Fedele would probably have to be produced

eventually, the email was subject to the attorney-client privilege.          The

special master did not discuss the work-product privilege.




                                      -9-
J-A20012-16



      Dr. BouSamra filed exceptions to that ruling.       On October 6, 2015,

after reviewing the emails in camera, the trial court concluded that the

attorney-client privilege was waived when Mr. Fedele sent outside counsel’s

email to a third party, Ms. Cate of Jarrard.       The trial court reasoned as

follows:

            A communication between counsel and a third party is not
      protected by the attorney-client privilege. Also, the privilege is
      lost when a protected communication is shared with a third
      person. There is an exception where a third party acting as an
      agent of a lawyer is facilitating the lawyer's representation. See
      Restatement of the Law Governing Lawyers § 70 (2000), which
      reads as follows:

                   Privileged persons within meaning of § 68 are
            the client (including a prospective client), the client's
            lawyer,      agents    of   either     who     facilitate
            communications between them, and agents of the
            lawyer who facilitate representation.

              This exception does not apply because persons with Jarrard
      Phillips Cate & Hancock were not agents of defendants' counsel
      facilitating the representation. They were retained by Excela to
      assist Excela in public relations matters.

             It was not the role of defendants' counsel to make decisions
      regarding communications with the public. At the most, a lawyer
      will give advice to a client asking the lawyer to advise it regarding
      legal issues with respect to communications with the public. The
      presence of Jarrard would not in any way assist counsel in giving
      such legal advice.

Trial Court Opinion, 10/6/15, at 1-2.

      Appellants filed the present appeal in Dr. BouSamra’s action from the

October 6, 2015 order. They advance these issues for our review.




                                     - 10 -
J-A20012-16



       1. Does attorney-client privilege apply to a company's email with
       its media consultants, if the emails contain the advice of outside
       counsel and seek feedback so that in-house counsel may give
       legal advice to the company CEO on the appropriate course of
       action?

       2. Does the work product doctrine protect the                 mental
       impressions of outside counsel contained in the email?

Appellants’ brief at 9.

       Initially, we note that we have jurisdiction over this appeal under

Pa.R.A.P. 313,3 which embodies the collateral order doctrine.         Herein, the

order in question compelled discovery of materials that Appellants assert are

privileged under the attorney-client and work-product privileges.        When a

discovery order requires the production of materials that the appealing party

has asserted are privileged, Pa.R.A.P. 313 applies, and we will accept

jurisdiction.    See e.g., Yocabet v. UPMC Presbyterian, 119 A.3d 1012,

1016 n.1 (Pa.Super. 2015) (holding that discovery order was appealable
____________________________________________


3
  That rule of appellate procedure embodies the collateral order doctrine
and provides:

       (a)      General Rule. An appeal may be taken as of right from a
                collateral order of an administrative agency or lower court.

       (b)      Definition. A collateral order is an order separable from
                and collateral to the main cause of action where the right
                involved is too important to be denied review and the
                question presented is such that if review is postponed until
                final judgment in the case, the claim will be irreparably
                lost.

Pa.R.A.P. 313.



                                          - 11 -
J-A20012-16



since the appellant asserted that order required it to reveal documents

purportedly protected under the peer-review and attorney-client privileges

and stating that if “a party is ordered to produce materials purportedly

subject to a privilege, we have jurisdiction under Pa.R.A.P. 313”); Red

Vision Sys., Inc. v. Nat'l Real Estate Info. Servs., L.P., 108 A.3d 54, 59

(Pa.Super. 2015) (citation omitted) (“Appellate review is appropriate when a

colorable claim of privilege is asserted.”).

      As to the applicable standard of review, our Supreme Court articulated

in In re Thirty–Third Statewide Investigating Grand Jury, 86 A.3d 204,

215 (Pa. 2014), “Whether the attorney-client privilege or the work product

doctrine protects a communication from disclosure is a question of law.”

Thus, our standard of review is de novo and our scope of review is plenary.

Id.

      The attorney-client privilege was derived from the common law, id.,

and was codified at 42 Pa.C.S. § 5928, which states: “In a civil matter

counsel shall not be competent or permitted to testify to confidential

communications made to him by his client, nor shall the client be compelled

to disclose the same, unless in either case this privilege is waived upon

the trial by the client.” (Emphases added). We also note that

      Evidentiary privileges are not favored.      Exceptions to the
      demand for every man's evidence are not lightly created nor
      expansively construed, for they are in derogation of the search
      for truth. Thus, courts should accept testimonial privileges only
      to the very limited extent that permitting a refusal to testify or

                                      - 12 -
J-A20012-16



       excluding relevant evidence has a public good transcending the
       normally predominant principle of utilizing all rational means for
       ascertaining the truth.

Red Vision, supra at 61 (citation omitted). To invoke the attorney-client

privilege, a party must establish these four elements:

       1) The asserted holder of the privilege is or sought to become a
       client.

       2) The person to whom the communication was made is a
       member of the bar of a court, or his subordinate.

       3) The communication relates to a fact of which the attorney was
       informed by his client, without the presence of strangers, for the
       purpose of securing either an opinion of law, legal services or
       assistance in a legal matter, and not for the purpose of
       committing a crime or tort.

       4) The privilege has been claimed and is not waived by the
       client.

Id. at 62–63 (emphases added; citation omitted).4

       As articulated in Carbis Walker, LLP v. Hill, Barth & King, LLC, 930

A.2d 573, 578–79 (Pa.Super. 2007), the attorney-client privilege is waived

“when the communication is made in the presence of or communicated to a

third party[.]”    In asserting that it did not waive the privilege, Excela first

relies upon the proposition that, if a communication protected by the
____________________________________________


4
  After in camera review, we conclude that the email from outside counsel to
Excela’s in-house counsel was subject to the attorney-client privilege. See
Gillard v. AIG Ins. Co., 15 A.3d 44 (Pa. 2011) (communication from a
lawyer to client is subject to privilege). The only issue we address is
whether Excela waived the privilege by disseminating it to Jarrard.




                                          - 13 -
J-A20012-16



attorney-client privilege is disseminated to members of a team involved in

offering legal advice to the client, the privilege is not waived.   Principally,

Excela relies upon United States v. Kovel, 296 F.2d 918 (2nd Cir. 1961),

maintaining, "Courts and commentators alike refer to Kovel as the

‘landmark’ or ‘seminal’ case on attorney-client privilege as applied to

agents.” Appellants’ brief at 24. In Kovel, a law firm specializing in tax law

hired a former Internal Revenue Service agent with accounting skills to help

it give legal advice to a client.    The issue was whether communications

between the client and accountant were subject to the attorney-client

privilege.   In concluding that the privilege applied, the Second Circuit

recognized that communications between a client and a third party are

privileged if the third party was employed to facilitate the legal advice

rendered by the lawyer. It analogized the matter to the scenario where an

interpreter is needed by a lawyer to translate a client’s language, when the

privilege would undoubtedly apply:

          This analogy of the client speaking a foreign language is by
      no means irrelevant to the appeal at hand. Accounting concepts
      are a foreign language to some lawyers in almost all cases, and
      to almost all lawyers in some cases. Hence the presence of an
      accountant, whether hired by the lawyer or by the client,
      while the client is relating a complicated tax story to the lawyer,
      ought not destroy the privilege, any more than would that of the
      linguist . . . of the foreign language theme discussed above; the
      presence of the accountant is necessary, or at least highly
      useful, for the effective consultation between the client and the
      lawyer which the privilege is designed to permit. By the same
      token, if the lawyer has directed the client, either in the specific
      case or generally, to tell his story in the first instance to an

                                     - 14 -
J-A20012-16



      accountant engaged by the lawyer, who is then to interpret it so
      that the lawyer may better give legal advice, communications by
      the client reasonably related to that purpose ought fall within the
      privilege[.]

Id. at 922 (footnote omitted; emphasis added).

      Initially, we note that, in Pennsylvania, it is established that “the

attorney-client privilege does extend to an agent of an attorney who

assists in the provision of legal advice to the client.” Commonwealth v.

DuPont, 730 A.2d 970, 977 (Pa.Super. 1999) (emphasis added).             Jarrard

admittedly was hired by Excela, the client, rather than outside counsel.

Excela is thus asking this Court to expand the privilege to encompass a

client’s   outside   agents.   This   scenario   has    not   been addressed in

Pennsylvania.

      Initially, we observe that the attorney-client privilege applies to a

corporation differently than to an individual.         As we noted in Yocabet,

supra,

            A corporation is a creature of legal fiction, which can act or
      “speak” only through its officers, directors, or other agents.
      Where a representative for a corporation acts within the scope of
      his or her employment or agency, the representative and the
      corporation are one and the same entity, and the acts performed
      are binding on the corporate principal.

             Thus, the board of directors of a corporation, in addition to
      its officers, can act on its behalf for purposes of application of
      the attorney-client privilege.

Yocabet, 119 A.3d at 1028.




                                      - 15 -
J-A20012-16



      In Yocabet, we ruled that high-ranking officials, the board of

directors, and the officers of a corporation are considered part of the

corporation for purposes of application of the attorney-client privilege.

Similarly, in Red Vision, supra at 60, we observed: “The administration of

the attorney-client privilege in the case of corporations presents special

problems. As an inanimate entity, a corporation must act through agents.”

Thus, “A corporation cannot speak directly to its lawyers.        Similarly, it

cannot directly waive the privilege when disclosure is in its best interest.

Each of these actions must necessarily be undertaken by individuals

empowered to act on behalf of the corporation.”             Id.    (Emphasis

added).   In that case, we ruled that those individuals included managers,

officers, and directors.

      In the present case, the record does not support a finding that Jarrard

falls within the parameters of corporate employees or agents entitled to

attorney-client protection under the reasoning of either Yocabet or Red

Vision. It was not part of the board of directors or Excela’s management,

nor was it an official or officer with Excela.     Instead, Jarrard was an

independent business entity operating on a national level with numerous

clients, one of which was Excela. Essentially, then, Excela is asking us to

expand the scope of the attorney-client privilege and apply it to any entity

hired by a corporation to aid it with a project, whether or not the agent is




                                   - 16 -
J-A20012-16



part of the corporate organization.     In so doing, it asks us to apply the

reasoning of Kovel.

      Pursuant to Kovel, the attorney-client privilege attaches to an agent

of the client in two instances: where the presence of that agent is necessary

or, at the very least, useful for purposes of the lawyer’s dissemination of

legal advice or where the lawyer directed the client to contact the agent so

that the lawyer could give better legal advice. In its brief, Excela relies upon

the first principle and maintains that Jarrard was necessary or useful for

purposes of dissemination of legal advice on the legal issue involved herein.

See Appellants’ brief at 20 (“the attorney-client privilege applies to an in-

house lawyer’s communication with the outside media consultants designed

to assist in providing legal advice to the company”); Id. (Mr. Fedele

maintained confidentiality in outside counsel’s email because he, as inside

counsel, sent outside counsel’s email to the media firm in order to solicit

“advice from Jarrard so that he could advise Excela on the legal risks

associated with the content of the public disclosure.”) (Emphases added in

both instances).

      After careful review of the certified record and in camera review of the

emails in question, we have decided that the reasoning of Kovel is

inapplicable in this matter. We find that the record conclusively establishes

that Jarrard was uninvolved in the legal issue in question.        Contrary to

Excela’s assertions on appeal, Mr. Fedele’s February 26th communication to

                                     - 17 -
J-A20012-16



the outside media consultant was not designed to gain Jarrad’s assistance in

providing legal advice to the company nor did Mr. Fedele send outside

counsel’s email to the media firm in order to solicit advice from Jarrard so

that counsel could advise Excela on the legal risks associated with the

content of the public disclosure.   Additionally, Jarrard failed to render any

input into the question. We therefore do not need to address whether the

attorney-client privilege in Pennsylvania should be expanded to encompass

outside agents of the client under the reasoning employed in Kovel.

      We first review the deposition of Ms. Cate, who reported the following.

Jarrard, Phillips, Cate & Hancock was formed in 2006 in Nashville,

Tennessee. Ms. Cate is a partner and part owner of the company. Ninety

percent of Jarrard’s work is “with hospitals and health systems, and

organizations that are in the business of providing care to patients.”

Deposition of Molly Cate, 6/24/14, at 12. Jarrard works with those entities

“through times of significant challenge or transformation or change,”

including   “[m]ergers   and   acquisitions;   crisis   communications;   issue

management, reputation building; . . . communication engineering, [and]

government relations.” Id. at 13.     While based in Nashville, Jarrard has

clients nationwide, and Excela was “a client of Jarrard.” Id. at 15.

      From 2007 through 2010, Jarrard had given Excela media advice

concerning specified issues: 1) helping its CEO unveil a strategic plan for the

organization; 2) acquisition of a hospital; 3) the closing of that hospital; 4)

                                    - 18 -
J-A20012-16



managing personnel in Excela’s communications/marketing/public relations

department on an interim basis until Excela found a leader, Alexandra Piper-

Jones, for the department; 5) after Ms. Piper-Jones left at the end of 2010,

again managing personnel in Excela’s communications/marketing/public

relations department on an interim basis and recruiting a new leader for the

department, which employed several individuals; and 6) working on the

public relations aspect of the over-stenting issue involved in this case.

      Excela hired Jarrard to help with the disclosure of over-stenting

towards the end of 2010, before the Mercer peer review was completed.

Jarrard’s primary contact on the project was the head of human resources,

John Caverno. Ms. Cate also communicated with Mr. Rogalski, Dr. Granato,

Michael Busch, who was a Vice-President and the Chief Operating Officer,

and in-house counsel Mr. Fedele. Dr. Granato was consulted for advice on

the medical issues involved in this matter.      Jarrard was paid a monthly

retainer for its work on the over-stenting controversy.

      Jarrard performed the following specific work in connection with the

over-stenting problem.     It prepared anticipated questions and proposed

answers, which were given to Excela’s leadership, that would be asked at

the press conference. It authored a press release to reveal the results of the

audit to the media, communications to elected officials and community

leaders, and letters to patients, primary care physicians of the patients,

employees and volunteers of Excela, and Excela’s former CEO and trustees.

                                     - 19 -
J-A20012-16



      Jarrard also created a timetable for distribution of information to the

media, a protocol for hospital staff if they received calls from the media, and

a hotline with operators for calls from patients. Jarrard arranged the March

2, 2011 public press conference where it was announced that Dr. BouSamra

and Dr. Morcos had improperly implanted stents in their patients.      Jarrard

also set up a meeting before that public press conference with a reporter

from a prominent area newspaper “to shorten the news cycle and control the

message.”   Id. at 65.   After the press conference, Jarrard monitored the

ensuing media coverage. Finally, Jarrard oversaw the release of the results

of the American peer review.

      Ms. Cate indicated that Jarrard was hired to protect Excela’s reputation

in the community, which was her sole concern. Her discussions with Excela

personnel about the public announcement centered on whether the contents

of the public announcement would aid or be detrimental to Excela’s

reputation in the community. Id. at 108. Ms. Cate recommended that there

be a public announcement in the form of a press conference about Mercer’s

anticipated finding that there was over-stenting since the failure to publicly

announce the problem might damage Excela’s reputation. Id. at 109.

      As noted, Jarrard personnel created for Excela’s senior management a

list of anticipated questions that would be asked at the press conference.

Ms. Cate testified that as of February 25, 2011, question three on the list of

“hot button questions” was, “Who are the reviewed physicians?”; the answer

                                    - 20 -
J-A20012-16



as of February 25, 2011, was, “We are not publicly identifying the

physicians.[.]” Id. at 134. Question five on the list was “Why is the hospital

not publicly identifying the physicians?”’; the answer was, “Legal issues

prevent us from publicly identifying the physicians.” Id. at 135. Ms. Cate

said that she had extensive discussions with Excela management about

whether the doctors were to be named. She also unequivocally testified that

someone from Excela prepared the answer indicating that the doctors were

not going to be named due to legal issues. Id. at 136. She was unable to

recall who it was:

      Q.    ....

            Now, who was it that told you that there were legal issues
      that prevented you from publicly identifying the physicians, or is
      that something that you just chose to write in there
      yourself based on your experience?

      A. I don’t remember who told us that. It was a topic of
      discussion, whether we were going to name them or not. But I
      don’t remember specifically who gave us this language.

      Q. Well, who – who was it that said that there’s a legal
      issue that prevents you from publicly disclosing them?

      A. I just—I don’t remember who exactly there.

      Q. Was it somebody in Excela?

      A. Yes.

Id. at 135-36 (emphases added).

      Ms. Cate reported that sometime between February 25, 2011 and

February 28, 2011, Mr. Rogalski changed the answers to questions three and

                                    - 21 -
J-A20012-16



five and decided that the doctors were to be named. Id. at 135. Ms. Cate’s

deposition confirmed that a defamation attorney, i.e., outside counsel, had

been consulted by February 27, 2011. Id. at 144. Ms. Cate indicated that a

Jarrard team member suggested calling outside counsel, but Ms. Cate

consciously decided not to speak with outside counsel.            She stated:

“Ultimately it’s [Excela’s] decision to make.”    Ms. Cate confirmed at her

deposition that “it wasn’t up to [her] to decide whether you were going to

identify the docs[.]” Id. at 145.

      At his deposition, Mr. Fedele did not indicate that he consulted with

Jarrard about the legal implications of using the doctors’ names at the press

conference.   Indeed, Mr. Fedele stated that he did not recall having any

dialogue “with Jarrard, Cate, Phillips between the 25th of February to the 28th

of [February] eliminating the question regarding the legal issues preventing

publicly identifying the physicians[.]" Deposition of Timothy Fedele, 7/23/14,

at 190 (emphasis added).     Moreover, Mr. Fedele indicated that he did not

regularly speak with members of Jarrard, and their primary contact was with

Mr. Caverno. Id. at 165.

      At his deposition, Mr. Rogalski acknowledged that sometime between

February 25th and February 28th there was a change in Excela’s position as

to whether to name the doctors.        He confirmed Ms. Cate’s deposition

testimony that he made the decision to name the doctors. When questioned

about what caused the change, Mr. Rogalski was evasive but definitively

                                    - 22 -
J-A20012-16



stated that Ms. Cate was uninvolved in the discourse of the legal issue in

question. Specifically, when asked what happened between February 25 and

28 to cause Jarrard to go from believing legal issues prevented the

disclosure of the doctor’s name to naming those doctors, Mr. Rogalski

refused to answer the posited question and instead, responded that he did

not believe that the answer was material because, “I mean, we made a

decision to name them during that time period.” Deposition of Robert

Rogalski, 10/30/14, Volume II, at 474 (emphasis added).

      Our in camera review of the Jarrard documents confirms that Jarrard

was not involved in outside counsel’s dissemination of advice.    Mr. Fedele

emailed outside counsel a copy of the documents related to the upcoming

public announcement.       Of critical importance herein is that the record

establishes, through the depositions of Mr. Rogalski and Ms. Cate, that

Excela, not Jarrard, prepared the response to question five of the hot button

issues, which response was that legal issues prevented public disclosure of

the names of the doctors who allegedly over-stented. That, of course, is the

“legal issue” involved in this case. Outside counsel reviewed the materials

sent by Mr. Fedele and outside counsel rendered advice as to their contents.

Outside counsel sent his advice only to in-house counsel. Outside counsel’s

email does not solicit input.

      After the email from outside counsel was sent to Mr. Fedele on

February 26, 2011, Mr. Fedele forwarded outside counsel’s email to

                                    - 23 -
J-A20012-16



management level employees of Excela and Ms. Cate of Jarrard.               Mr.

Fedele’s email invited discussion but did not seek feedback5 from Jarrard on

the legal issue involved.        Instead, it invited discussion as to what to do

based upon counsel’s advice.

       After analysis of the pertinent emails, we reject Excela’s position that

the attorney-client privilege applies to Mr. Fedele’s communication with Ms.

Cate because the email was designed to solicit her assistance with Mr.

Fedele’s provision of “legal advice to the company.” Appellants’ brief at 20.

We likewise discount its averment that Mr. Fedele maintained confidentiality

in outside counsel’s email because he sent outside counsel’s email to Ms.

Cate in order to solicit advice from Jarrard so that Mr. Fedele could advise

Excela on the “legal risks associated with the content of the public

disclosure.” Id. Mr. Fedele was not asking for input from Jarrard into the

legal advice proffered by outside counsel; it solicited input for implementing

the legal advice already rendered by outside counsel.           While the other

____________________________________________


5
   We would not have discussed any of the contents of the Jarrard
documents. However, in its statement of issues involved in this appeal,
Excela has represented that the attorney-privilege applies because, in their
emails, in-house counsel and outside counsel sought feedback from its
recipients, including Jarrard, so that in-house counsel could give legal advice
to the company CEO on the appropriate course of action. Since the party
seeking invocation of the attorney-client privilege advances the position that
Mr. Fedele and/or outside counsel solicited feedback in their emails so they
could render legal advice to Excela, we are constrained to analyze the truth
of that position.



                                          - 24 -
J-A20012-16



recipients of Mr. Fedele’s February 26th email were management level

decision makers on the issue of whether to name the physicians in question

after consideration of outside counsel’s advice, Ms. Cate was not a

corporate-decision maker, as defined by Yocabet and Red Vision.

      Ms. Cate, in turn, sent in-house counsel’s email, to which outside

counsel’s email was attached, to the three other members of her team. That

team commented amongst themselves, but did not communicate with

outside counsel or anyone from Excela about outside counsel’s email. One

high-level executive of Excela emailed Ms. Cate about outside counsel’s

advice after February 26, 2011, and Ms. Cate’s response to that executive,

which was copied to Mr. Fedele, did not contain a scintilla of input, advice,

criticism, or analysis of the legal question involved.   It is consistent with her

deposition that she acquiesced in the decision of the corporate management

empowered to make that determination.

      Mr. Rogalski confirmed Ms. Cate’s deposition testimony. He refused to

answer the question as to what caused Jarrard to change the public

announcement between February 25th and February 28th from not naming

the doctors to naming the doctors.        He stated that the answer to that

question was irrelevant because Jarrard was not involved in the decision to

name the doctors. Finally, contrary to Excela’s assertion on appeal, Jarrard

did not need to see the email from outside counsel, Appellants’ brief at 30;

it merely needed to be told to name the doctors. Hence, Kovel’s reasoning

                                     - 25 -
J-A20012-16



does not apply in the first instance because Jarrard was uninvolved in the

rendition of legal advice on the question at issue. Given these facts, we do

not need to decide whether an agent of the client can fall within the

penumbra of the attorney-client privilege under the reasoning employed in

Kovel.

      Furthermore, there is case law rejecting the notion that an outside

public relations firm can fall within the parameters of the attorney-client

privilege even if the public relations firm is actually involved in the legal

decision-making process.     In Egiazaryan v. Zalmayev, 290 F.R.D. 421,

431 (S.D.N.Y. 2013), the Court was applying New York law, which has an

“agency exception” to the disclosure of privileged communications to third

parties where the disclosure is “necessary for the client to obtain informed

legal advice.”   In the Egiazaryan case, the plaintiff sued a writer for

defamation, and the writer counter-sued.       The writer sought discovery of

communications between the plaintiff and a public relations firm, and the

plaintiff asserted the attorney-client privilege in the communications.      The

plaintiff proffered evidence that the public relations firm actively participated

in the legal strategy and advice sessions with the attorney.

      Despite this proof, the court in Egiazaryan concluded that the plaintiff

failed to establish that the public relations consultant, in contrast to a

translator or an accountant in a tax case, was necessary to facilitate

communications between the plaintiff and his lawyer.           The federal court

                                     - 26 -
J-A20012-16



explained that, in order to be needed, the advice must be more than useful,

and, instead, the involvement of third party must be either virtually

indispensable to the legal advice or must specifically facilitate attorney-client

communications.     It held that the decision to insert the public relations

consultant in the legal decisions did not render that consultant’s involvement

necessary to obtaining legal advice.          See also Behunin v. Superior

Court, 215 Cal. Rptr. 3d 475 (Cal.App.2Dist. 2017).

      Excela relies upon various federal cases that have ruled that the

attorney-client privilege is not waived when the privileged communication is

disseminated to a public relations firm where the firm was the functional

equivalent of an employee of the client due to the degree of work performed

for the client by the firm or due to the close association between the outside

public relations firm and the client. See F.T.C. v. GlaxoSmithKline, 294

F.3d 141, 148 (D.C. Cir. 2002) (documents disseminated to public relations

firm were protected by attorney-client privilege and privilege was not waived

where the corporation demonstrated that corporate counsel worked with

public relations consultants in same manner as it did with full-time

employees and the consultants were integral members of the team assigned

to deal with litigation and had to sign non-disclosure agreements); In re

Bieter Co., 16 F.3d 929, 938 (8th Cir. 1994) (independent consultant’s

relationship with client justified application of attorney-client privilege to

consultant where consultant was involved daily with principals of corporation

                                     - 27 -
J-A20012-16



formed with the only one objective and where consultant was “intimately

involved in the attempt to achieve that objective”); In re Copper Market

Antitrust Litigation, 200 F.R.D. 213 (S.D.N.Y. 2001) (public relations firm

that regularly conferred with the client's litigation counsel in preparing press

releases and other materials incorporating the lawyer's advice was the

“functional equivalent” of an in-house public relations department).

      Herein, the record establishes that Jarrard was not treated as the

functional equivalent of one of Excela’s employees or of its public relations

department. Ms. Cate outlined that, over the course of a three-year period,

Jarrard was hired to work on six specific projects, including the one at issue.

Excela had a staffed communications/marketing/public relations department.

Excela was utilizing Jarrard for a situation requiring crisis management. In

this Commonwealth, whether a person/entity is an employee is determined

largely by whether the employer had “control over the work to be completed

and the manner in which it is to be performed.” Universal Am-can, Ltd. v.

W.C.A.B. (Minteer), 762 A.2d 328, 333 (Pa. 2000).                 Similarly, the

Restatement of Employment Law provides:

      (a) Except as provided in §§ 1.02 [volunteers] and 1.03
          [controlling owners], an individual renders services as an
          employee of an employer if:

         (1) the individual acts, at least in part, to serve the interests
             of the employer;

         (2) the employer      consents   to   receive   the   individual's
             services; and

                                     - 28 -
J-A20012-16




        (3) the employer controls the manner and means by
            which the individual renders services, or the
            employer otherwise effectively prevents the
            individual from rendering those services as an
            independent businessperson.

     (b) An individual renders services as an independent
         businessperson and not as an employee when the
         individual in his or her own interest exercises
         entrepreneurial control over important business
         decisions, including whether to hire and where to assign
         assistants, whether to purchase and where to deploy
         equipment, and whether and when to provide service to
         other customers.

Restatement of Employment Law § 1.01 (emphases added).

     Ms. Cate’s deposition proved that Jarrard had control over the project

for which it had been hired (publicizing the expected results of the Mercer

peer review that there was over-stenting in 2010 by interventional

cardiologists at Westmoreland Hospital) in a manner that would protect

Excela’s reputation in the community.    Jarrard prepared the materials and

implemented the methods for achieving this goal.     It was an independent

business entity that had clients nationwide, and was hired by Excela

intermittently to handle specific projects.   Jarrard was not the functional

equivalent of Excela’s employee nor did it function as Excela’s in-house

public relations department.

     We thus conclude that the record establishes that Jarrard was

uninvolved in the legal decision-making process as to whether to name the

doctors at the March 2, 2011 press conference. We also rule that Jarrard

                                   - 29 -
J-A20012-16



was not the functional equivalent of an employee or Excela’s public relations

department during the pertinent events. Likewise, Jarrad was not one of the

persons empowered to act on behalf of and bind Excela as outlined in

Yocabet and Red Vision. We therefore affirm the trial court’s ruling that,

by sending outside counsel’s email to Jarrard, a third party, Excela waived

the attorney-client privilege applicable to the Jarrad documents.

        Excela next asserts the work-product privilege applied to the February

26, 2011 email sent by outside counsel to Mr. Fedele.6 As the Court noted in

In re Thirty–Third Statewide Investigating Grand Jury, supra, the

work-product privilege is embodied in Pa.R.C.P. 4003.3.7         Our Supreme

____________________________________________


6
  In the interest of judicial economy, we will review the issue, even though it
was not considered by the special master or the trial court, since application
of the work-product privilege, as noted in the text supra, is a question of
law.
7
    Pa.A.C.P. 4003.3 states:

        Subject to the provisions of Rules 4003.4 and 4003.5, a party
        may obtain discovery of any matter discoverable under Rule
        4003.1 even though prepared in anticipation of litigation or trial
        by or for another party or by or for that other party's
        representative, including his or her attorney, consultant, surety,
        indemnitor, insurer or agent. The discovery shall not include
        disclosure of the mental impressions of a party's attorney or his
        or her conclusions, opinions, memoranda, notes or summaries,
        legal research or legal theories. With respect to the
        representative of a party other than the party's attorney,
        discovery shall not include disclosure of his or her mental
        impressions, conclusions or opinions respecting the value or
        merit of a claim or defense or respecting strategy or tactics.



                                          - 30 -
J-A20012-16



Court further observed in Lepley v. Lycoming Cty. Court of Common

Pleas, 393 A.2d 306, 310 (Pa. 1978), that work product is “not protected

against compelled disclosure by the U.S. Constitution, any statute, or any

common-law privilege[.]”      The work product privilege, being a creation of

the rules of civil procedure, thus must be analyzed in accordance with the

parameters set forth therein. We also remain mindful that evidentiary

privileges are not favored as they are in derogation of the search for the

truth.

         The party invoking the work-product privilege must initially delineate

the facts showing that the privilege has been properly invoked; once that

party does so, the burden shifts to the party seeking disclosure to establish

that revealing the information will not violate the privilege. T.M. v. Elwyn,

Inc., 950 A.2d 1050, 1063 (Pa.Super. 2008). We conclude that Excela has

not delineated facts showing that the privilege has been properly invoked

herein. The comment to Rule 4003.3 states, “The essential purpose of the

Rule is to keep the files of counsel free from examination by the

opponent, insofar as they do not include written statements of witnesses,

documents or property which belong to the client or third parties, or

other matter which is not encompassed in the broad category of the ‘work

product’ of the lawyer.”      Pa.R.C.P. 4003.3, Explanatory Comment–1978

(emphases added).




                                      - 31 -
J-A20012-16



      In this case, Dr. BouSamra is not attempting to discover any item from

the file of outside counsel, whose identity has been hidden from Dr.

BouSamra. Dr. BouSamra, concomitantly, is not demanding that the lawyer

reveal the email. Dr. BouSamra is seeking that email directly from the client

Excela, the email was sent to the client Excela by outside counsel, and the

email is a document that belonged to Excela.        The email from outside

counsel was subject to the attorney-client privilege, which was waived when

Excela sent it to a third party.

      Excela’s position on appeal is straightforward: the work product

privilege cannot be waived when work product is disseminated to a third

party or witness as such disclosures are often needed to enable the attorney

to prepare for litigation and since work product distributions to witnesses

and third parties are not inconsistent with the purpose of the work product

doctrine.   Excela maintains that the work product privilege can be waived

only when distributed to an adversary or under circumstances where there is

a substantial increase in a potential adversary’s opportunities to obtain the

information. Appellants’ brief at 32-33. See Barrick v. Holy Spirit Hosp.

of the Sisters of Christian Charity, 32 A.3d 800, 812 (Pa.Super. 2011),

aff'd by an equally divided court sub nom. Barrick v. Holy Spirit Hosp. of

Sisters of Christian Charity, 91 A.3d 680 (Pa. 2014) (work-product

privilege applies to communications sent by a lawyer to a witness in order to

prepare that witness for trial).

                                   - 32 -
J-A20012-16



         However, the principles invoked by Excela are not relevant herein.

Outside counsel, the lawyer, did not use the email to aid him/her in

preparing for litigation by disclosing its contents to a third party or witness.

Outside counsel would not have waived his privilege in his own work product

if he had given it to Jarrard to aid outside counsel in preparing this case for

trial.   That did not occur in this case.     The client sent the email, and the

email was not sent by Excela to Jarrard to help outside counsel in preparing

a case for trial.

         Order affirmed. Case remanded. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/19/2017




                                     - 33 -